This suit was brought in the district court of Harris county by W. C. Hedrick Construction Company, a corporation with its principal office at Houston, Harris county, Tex., against Lakeside Irrigation Company, a Texas corporation which has its domicile at Eagle Lake in Colorado county, Tex., to recover the sum of $8,009.39, alleged to be a balance due it for the performance of certain construction work in Colorado county under a certain contract entered into between the two parties, and for a forfeiture of its lien upon certain lands of the defendant created under said contract The plaintiff Construction Company alleged that the contract under which the construction work was performed was made in Houston, Harris county, Tex. The Lakeside Irrigation Company, hereinafter called the Irrigation Company, filed its plea of privilege in due time, manner, and form, asserting its right to be sued in Colorado county, the county of its residence, and prayed for a transfer of the suit to the district court of Colorado county for trial. The W. C. Hedrick Construction Company, hereinafter called the Construction Company, in due time and manner filed its contest of the plea of privilege of the Irrigation Company, and therein alleged that said Irrigation Company was a corporation duly incorporated under the laws of the state of Texas, and that as such corporation it entered into the contract, under or by reason of which this cause of action arose or is based, with it, the Construction Company, in Harris county, Tex., and therefore a part of the cause of action sued upon arose in Harris county, Tex. The question of venue under the plea and contest was submitted to the court without a jury, who, after hearing the evidence relative to the place of the making of the contract in question, overruled the defendant's plea of privilege, and rendered judgment accordingly. From this judgment the Irrigation Company has appealed.
By section 24, article 1830, Vernon's Sayles Civil Statutes, it is provided that suits against corporation may be maintained in any county where the cause of action or a part thereof arose. The only issue presented by this appeal is: Was there sufficient evidence to support a finding that the contract entered into between the parties was made in Harris county? We have carefully *Page 1058 
examined the evidence upon the question in dispute, and we are not prepared to hold, either that there was no evidence to support a finding that the contract was made in Harris county, or that the weight and preponderance of the evidence was against such finding. We think the evidence was amply sufficient to support such finding, and the judgment is therefore affirmed. Affirmed.